Case 1:19-cr-00127-PAE-ST Document 122 Filed 03/19/21 Page 1 of 2 PageID #: 725




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                           19-CR-127 (PAE)
                         -v-
                                                                                ORDER
 LUCIO CELLI,

                                         Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a sealed letter from defense counsel requesting an adjournment of

trial in this case, which is scheduled to begin May 17, 2021 (Dkt. No. 119). The Court has

carefully considered the reasons for the request stated in the letter, but respectfully DENIES that

request.

       The Indictment in this case was returned more than two years ago, on March 8, 2019,

(Dkt. No. 20); the case is trial-ready; and the Court, in scheduling trial, notified counsel that the

May 17 trial date was firm (Dkt. No. 110). And moving the trial date would be disruptive. The

Court has arranged its schedule around the trial date in this case, and the Eastern District of New

York, in turn, reserved a date and space for trial for this case for the week of May 17 at this

Judge’s request. In seeking leave from the Southern District of New York’s Board of Judges to

schedule other trials during the second quarter, the Court left the final three weeks of May open

in deference to pretrial and trial proceedings in this case. The Court further anticipates a busy

trial calendar in the third and fourth quarters of this year, as many trials, criminal and civil, have

been deferred on account of the pandemic. An adjournment of this trial would interfere with the

Court’s ability to timely schedule trials in other cases.



                                                   1
Case 1:19-cr-00127-PAE-ST Document 122 Filed 03/19/21 Page 2 of 2 PageID #: 726




       The Court appreciates the defendant’s personal circumstances as set out in counsel’s

letter. However, the Court does not believe that the trial in this case, which is expected to be

complete within a week and potentially within as little as three days time, would be unduly

disruptive to the defendant’s needs. With advance planning and even modest flexibility on the

parts of those concerned, those needs can be accommodated.

       Trial accordingly will proceed as scheduled, on May 17, 2021. To the extent that Mr.

Cell’s counsel is concerned that if the defendant were to proceed pro se, counsel would be

ineligible to be present to assist him as standby counsel, the Court would take steps to assure

counsel’s presence at the defense table and ready access to Mr. Celli.

       SO ORDERED.




                                                           
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: March 19, 2021
       New York, New York




                                                 2
